                          Case 2:19-cv-00114-TLN-KJN Document 32 Filed 07/17/20 Page 1 of 3


                     1    Michael R. Mordaunt, Esq., Bar No. 66911
                          Lori A. Reihl, Esq., Bar No. 246395
                     2    RIGGIO MORDAUNT & KELLY
                          A Professional Law Corporation
                     3    2509 West March Lane, Suite 200
                          Stockton, CA 95207
                     4    Mailing Address: P.O. Box 7608
                          Stockton, CA 95267
                     5    Telephone: (209) 473-8732

                     6    Attorneys for Defendant
                          TARGET CORPORATION
                     7

                     8                                    UNITED STATES DISTRICT COURT

                     9                                    EASTERN DISTRICT OF CALIFORNIA

                   10
                           CATHERINE FISHER AND DONALD                   Case No. 2:19-cv-00114-TLN-KJN
                   11      FISHER,
                                                                         STIPULATION FOR EXTENSION OF
                   12                     Plaintiff(s),                  DEADLINES AND ORDER

                   13      vs.

                   14      TARGET CORPORATION; DOE
                           EMPLOYEE 1; AND DOES 1 through
                   15      50, inclusive,

                   16                     Defendant(s).

                   17
                                 Plaintiffs CATHERINE FISHER and DONALD FISHER first filed their complaint against
                   18
                          defendant TARGET CORPORATION in this matter on November 9, 2018, in the Sacramento
                   19
                          County Superior Court. On January 16, 2019, defendant TARGET CORPORATION filed its
                   20
                          Notice of Removal and Answer. Thereafter, on February 15, 2019, plaintiffs filed a motion to
                   21
                          remand and amend to name an additional individual defendant in this action. The motion was fully
                   22
                          briefed by the parties, and on March 15, 2019, the court took the matter under submission.
                   23
                                 During the pendency of that motion, the parties stipulated to an extension of the discovery
                   24
                          deadlines, which was granted by the court on December 6, 2019. (See Docket No. 26.)
                   25
                                 On March 10, 2020, the court issued an order denying plaintiffs’ motion to remand and
                   26
                          amend the complaint.
                   27
                                 While the parties have been engaged in written discovery during that time, due to the
                   28
Riggio Mordaunt & Kelly
                          current COVID-19 limitations, depositions and an independent examination of plaintiff in this
  Post Office Box 7608
  Stockton, CA 95207
      209.473.8732                                                   1
                          STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
                          Case 2:19-cv-00114-TLN-KJN Document 32 Filed 07/17/20 Page 2 of 3


                     1    personal injury action have not been completed. Additionally, following that discovery the parties

                     2    will need additional time to complete expert discovery. Under the current circumstances, including

                     3    the COVID-19 impact on completing discovery and setting a trial date, the parties wish to obtain an

                     4    extension of the current discovery deadlines because neither party has completed discovery and

                     5    both parties will be prejudiced if an extension is not granted.

                     6           THEREFORE, the parties hereby stipulate and agree that the court’s Scheduling Order

                     7    relative to this matter shall be modified as follows:

                     8           1.      All discovery, except expert discovery, shall be completed by August 17, 2021.

                     9           2.      The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by

                   10     October 18, 2021. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R.

                   11     Civ. P. 26(a)(2)(c) shall be made by November 16, 2021.
                                 3.      All dispositive motions shall be heard no later than March 4, 2022.
                   12

                   13
                          Dated: July 16, 2020                              DEMAS LAW GROUP, P.C.
                   14

                   15                                                       By:    /s/ Brad A. Schultz, Esq.
                                                                                  Brad A. Schultz, Esq.
                   16                                                             Attorneys for Plaintiffs
                                                                                  CATHERINE FISHER AND
                   17                                                             DONALD FISHER

                   18
                          Dated: July 16, 2020                              ELIOT REINER, A.P.L.C.
                   19

                   20                                                       By:    /s/ Brad A. Shultz, Esq. for
                                                                                  Eliot M. Reiner, Esq.
                   21                                                             Attorneys for Plaintiff
                                                                                  CATHERINE FISHER AND
                   22                                                             DONALD FISHER
                   23
                          Dated: July 16, 2020                              RIGGIO MORDAUNT & KELLY
                   24

                   25                                                       By:    /s/ Lori A. Reihl, Esq.
                                                                                   Lori A. Reihl, Esq.
                   26                                                              Attorneys for Defendant
                                                                                   TARGET CORPORATION
                   27

                   28
Riggio Mordaunt & Kelly
  Post Office Box 7608
  Stockton, CA 95207
      209.473.8732                                                     2
                          STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
                          Case 2:19-cv-00114-TLN-KJN Document 32 Filed 07/17/20 Page 3 of 3

                                                                            ORDER
                     1
                                 Good cause having been shown,
                     2
                                 IT IS HEREBY ORDERED that the parties to this matter that the court’s Scheduling Order
                     3
                          relative to this matter is modified as follows:
                     4
                                 1. All discovery, except expert discovery, shall be completed by August 17, 2021.
                     5
                                 2. The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by
                     6
                          October 18, 2021. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R.
                     7
                          Civ. P. 26(a)(2)(c) shall be made by November 16, 2021.
                     8
                                 3.      All dispositive motions shall be heard no later than March 10, 2022.
                     9

                   10
                          DATED:      July 17, 2020
                   11

                   12
                                                                                    Troy L. Nunley
                   13                                                               United States District Judge
                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
Riggio Mordaunt & Kelly
  Post Office Box 7608
  Stockton, CA 95207
      209.473.8732                                                     3
                          STIPULATION FOR EXTENSION OF DEADLINES AND ORDER
